PER CURIAM.
We grant the petition for writ of habeas corpus, quash the order under review, remand for further proceedings, and accordingly, order petitioner released forthwith.
Prior to the trial court finding petitioner not guilty by reason of insanity, three court appointed doctors and two privately retained doctors each found petitioner did not meet the criteria for involuntary commitment under section 916.15, Florida Statutes (1987). After finding petitioner not guilty by reason of insanity, without any other expert testimony being presented, the trial court found petitioner met such criteria and ordered her committed to the Department of Health and Rehabilitative Services to be placed in a mental health treatment facility.
The trial court improperly chose to reject the uncontradicted expert opinion testimony that petitioner did not meet the criteria for involuntary commitment.
We do not foreclose the State from seeking whatever treatment of petitioner is permitted by law to insure her safety and the safety of others. Fla.R.Crim.P. 3.217(b).
DELL, WALDEN and GARRETT, JJ., concur.